Citation Nr: 1029598	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-45 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for a left shoulder disability.

2.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence following left shoulder 
arthroscopy on May 6, 2009.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from October 1995 to August 1999.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
and a September 2009 rating decision by the VA RO in Buffalo, New 
York.  Following the August 2008 rating decision, jurisdiction 
over the case was returned to the RO in Buffalo, New York.

The Board notes that in a September 2009 statement, the Veteran 
withdrew his appeal with respect to the issue of entitlement to 
an increased disability rating for migraine headaches.  
Therefore, the Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is required before 
the Veteran's claims are decided.

In May 2008, the Veteran filed a claim of entitlement to service 
connection for a left shoulder disability.  A review of the 
medical evidence of record shows that the Veteran has received 
periodic treatment at the VA Medical Center for left shoulder 
pain since at least February 2008.  In June 2008, the Veteran was 
afforded a VA examination of his left shoulder.  At that time, 
the examiner diagnosed the Veteran with a left shoulder 
disability, status post Bankart repair, with residual pain and 
decreased range of motion.  

In August 2008, the Veteran was granted entitlement to service 
connection for a left shoulder disability and assigned a 
disability rating of 20 percent.  

In December 2008, the Veteran was involved in a motor vehicle 
accident (MVA).  The Veteran was seen at the VA Medical Center 
emergency department after being struck from behind while driving 
his vehicle.  At that time, the Veteran reported some discomfort 
in his left shoulder, but it was noted that the Veteran 
experienced chronic left shoulder pain prior to his MVA.  X-rays 
taken of the Veteran's left shoulder at that time were noted to 
be negative for any evidence or fracture of dislocation.  
Following a physical examination, the Veteran was diagnosed with 
mild cervical strain and released to return home.  The Veteran 
was referred to a private physician for evaluation of his left 
shoulder.

In a February 2009 treatment note from the Veteran's private 
physician, it is reported that the Veteran's left shoulder was 
asymptomatic prior to his recent MVA.  Further, it was noted that 
there was no contribution to the current disability, or need for 
diagnosis or treatment from the prior situation, as the Veteran's 
current left shoulder disability was entirely related to the 
Veteran's MVA.  

In May 2009, the Veteran underwent left shoulder arthroscopy.  At 
that time, the Veteran's surgeon noted that the Veteran had 
undergone a prior Bankart procedure for an unstable shoulder and 
had been doing well until he was in a MVA. The surgeon reported 
that the Veteran's MVA led to chronic impingement and strain at 
the acromioclavicular joint. 

The Board finds that the opinion that the Veteran's current left 
shoulder disability was entirely related to his December 2008 MVA 
is not probative.  In this regard, the Board notes that the 
Veteran's private physician noted that the Veteran's left 
shoulder disability had been asymptomatic prior to his MVA in 
December 2008.  A review of the medical evidence of record shows 
that the Veteran has been seen at the VA Medical Center on a 
relatively frequent basis for right shoulder pain.  Additionally, 
the Veteran had a VA examination just 6 months prior to his MVA, 
at which time his shoulder was symptomatic and the RO granted 
entitlement to service connection based on that examination.

Also, the Veteran has asserted that the only reason he incurred 
additional shoulder injury in his December 2008 MVA was because 
his shoulder was already weakened because of his service-
connected disability.  However, the Board notes that there is no 
evidence of record indicating that the Veteran's left shoulder 
was actually injured in his December 2008 MVA.  In this regard, 
as noted above, when the Veteran was seen at the VA Medical 
Center emergency department following his accident, he complained 
of left shoulder pain, but it was noted that he had a history of 
chronic left shoulder pain.  Additionally, imaging studies taken 
right after the accident were negative for a left shoulder injury 
and the Veteran was diagnosed with only a cervical spine injury 
following his accident.  

The Board finds that the Veteran should be afforded a VA 
examination to determine the current level of severity of all 
impairment resulting from his service-connected left should 
disability; to include whether the Veteran would have required 
additional surgery regardless of his December 2008 MVA, or 
whether his shoulder would not have incurred an injury in the 
December 2008 MVA had his shoulder not already been weakened by 
his service-connected disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should obtain copies of all 
outstanding records of treatment received by 
the Veteran for the disability at issue from 
VA and non-VA medical providers.

2. The Veteran should be afforded a VA 
examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of all 
impairment caused by the Veteran's 
service-connected left shoulder 
disability.  That claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes.

Based on the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
the following questions:

A. Is there a 50 percent or better 
probability that the Veteran's December 
2008 MVA had no affect on his service-
connected left shoulder disability and the 
May 2009 left shoulder arthroscopy was 
merely the natural progression of his 
disability?

B. Is there a 50 percent or better 
probability that the Veteran would have 
required the May 2009 left shoulder 
arthroscopy regardless of his December 
2008 MVA?

C. If the Veteran would not have required 
the May 2009 left shoulder arthroscopy had 
he not been in the December 2008 MVA, is 
there a 50 percent or better probability 
that the Veteran's shoulder would not have 
been injured in the December 2008 MVA if 
his left shoulder was not already weakened 
as a result of his injury and surgical 
repair during active service?

D. Should the opinions requested above be 
favorable to the Veteran, he should be 
scheduled for a VA examination by a 
qualified physician.  Following the 
examination and a review of all pertinent 
medical reports subsequent to the May 2009 
surgery, an opinion should be provided as 
to the time needed for post-surgical 
convalescence. 

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


